Carley, Judge.
In Pate v. Federated Mut. Ins. Co., 173 Ga. App. 163 (325 SE2d 831) (1984), this court reversed the grant of summary judgment in favor of the defendant-insurer and affirmed the denial of summary judgment in favor of the plaintiff-insured. On certiorari, our Supreme Court reversed the judgment of this court as to the defendant-insurer. Federated Mut. Ins. Co. v. Pate, 254 Ga. 361 (329 SE2d 494) (1985). Accordingly, our original decision in Pate v. Federated Mut. Ins. Co., supra, is vacated and the judgment of the Supreme Court is made the judgment of this court. The order of the trial court is affirmed in all respects.

Judgment affirmed.


Banke, C. J., Deen, P. J., McMurray, P. J., Birdsong, P. J., Sognier, Pope, Benham and Beasley, JJ., concur.